Citation Nr: 1116728	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-31 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 1993, for the grant of service connection for total knee arthroplasty, right knee.

2.  Entitlement to an effective date earlier than July 28, 2004, for the grant of a 30 percent rating for total knee arthroplasty, right knee.

3.  Entitlement to an increased rating for total knee arthroplasty, right knee, currently evaluated as 30 percent disabling. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1971 to September 1973.

By way of history, the Board notes that in August 1993, the RO issued a rating decision which granted service connection for right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, and assigned a 10 percent rating, effective from March 22, 1993.  The RO also assigned a temporary total (100 percent) convalescent rating, effective from March 24, 1993, and a 10 percent rating effective from May 1, 1993.  In July 1998, the Veteran filed a claim for an increased rating.  By September 1998 rating decision, the RO granted a 20 percent rating for right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, with degenerative changes, effective from July 6, 1998.  

In July 2004, the Veteran filed another claim for an increased rating.  By September 2004 rating decision, the RO denied a rating in excess of 20 percent for the service-connected right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, with degenerative changes.  The Veteran filed a timely notice of disagreement, and, thereafter, in June 2005, the RO issued a rating decision and statement of the case (SOC) in which an increased, 30 percent, rating was granted for the service-connected right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, with degenerative changes, effective from July 28, 2004.  In a letter dated in July 2005, the Veteran essentially advised the RO that he was satisfied with the 30 percent assigned for his right knee, and no longer wished to pursue the matter (of an increased rating).  Received in October 2005 from the Veteran was a claim for a temporary total rating for the service-connected right knee disability, in which he reported he underwent right knee surgery in September 2005.  By rating decision dated in March 2006, the RO granted a temporary total (100 percent) convalescent rating for a total knee arthroplasty, right knee, effective from September 21, 2005, a schedular 100 percent rating, effective from November 1, 2005, and a 30 percent rating, effective from November 1, 2006.  Received from the Veteran in September 2008 was his claim for earlier effective dates for the grant of service connection for his service-connected right knee disability, and for the grant of a 30 percent rating for his service-connected right knee disability.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to an earlier effective date for the evaluation assigned for the service-connected total knee arthroplasty, right knee.  The Veteran filed a timely notice of disagreement, and thereafter, in the SOC dated in August 2009, the RO clarified that the issues on appeal were entitlement to an earlier effective date for service connection prior to March 22, 1993, and entitlement to an earlier effective date, prior to July 28, 2004, for the grant of the 30 percent rating assigned.  

The Board notes at this juncture that the Veteran has claimed entitlement to an effective date prior to March 22, 1993, for the award of service connection for right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, with degenerative changes (currently diagnostically rated as total knee arthroplasty, right knee) and for an effective date prior to July 28, 2004, for the grant of a 30 percent rating for the service-connected right knee disability (currently diagnostically rated as total knee arthroplasty, right knee).  Although the RO denied these earlier effective date claims in a February 2009 rating decision and thereafter developed these issues for appeal, this appears to have been in error, as the March 22, 1993 effective date for the grant of service connection for right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, was assigned in a prior final rating decision dated in August 1993, and the July 28, 2004 effective date, for the 30 percent rating assigned for the service-connected right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, with degenerative changes, was assigned in a prior final rating decision dated in June 2005.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  Therefore, to the extent that the Veteran seeks an effective date prior to March 22, 1993 for service connection and an effective date prior to July 28, 2004 for a 30 percent rating for his service-connected right knee disability, the appeals in this regard will be dismissed.  The Board notes that neither the Veteran nor his representative have raised claims of CUE with respect to final rating decisions, nor have such issues been duly raised by the record.

The Board notes that the record does reasonably raise the question of whether the Veteran is unemployable due to his service-connected right knee disability.  The issue of entitlement to TDIU rating is considered to be part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issues of entitlement an increased rating for total knee arthroplasty, right knee, and for entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By an August 1993 rating decision, the Veteran was granted service connection for a right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, effective from March 22, 1993.  The Veteran did not appeal this rating decision and it became final.

2.  By June 2005 rating decision, the RO increased, to 30 percent, the rating assigned to the service-connected right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, with degenerative changes, effective from July 28, 2004.  In a letter dated in July 2005, the Veteran advised the RO that he was satisfied with the 30 percent assigned for his right knee, and no longer wished to pursue the matter (of an increased rating).  Accordingly, he did not appeal the June 2005 rating decision and it became final.

3.  A written statement received by VA from the Veteran in October 2008 constitutes freestanding claims for an earlier effective date for the awards of service connection for a right knee disability and later assignment of a 30 percent rating for this disability, which is barred as a matter of law.


CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to an effective date earlier than March 22, 1993, for the grant of service connection for a right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, with degenerative changes (currently diagnostically rated as total knee arthroplasty, right knee), is dismissed.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The Veteran's claim of entitlement to an effective date earlier than July 28, 2004, for the grant of a 30 percent rating for right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, with degenerative changes (currently diagnostically rated as total knee arthroplasty, right knee), is dismissed.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

In light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the dismissals of the appeals, the question of whether or not there was adequate notice under the VCAA, or any other VCAA concerns, are moot, and the Board need not address them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Thus, VCAA notice is not applicable with respect to those matters that will be addressed by the Board below.

II. Earlier Effective Date Claims

According to the statute and regulation, the effective date of an evaluation and award of compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  Id.

Here, the Veteran essentially contends that the grant of service connection for a right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, with degenerative changes, as well as the grant of a 30 percent rating for the service-connected (currently diagnostically rated as total knee arthroplasty, right knee), should be made effective from the date that he was discharged from service in September 1973.  

By way of history, the Board notes that by August 1993 rating decision, the RO granted service connection for a right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, effective from March 22, 1993.  The Veteran did not appeal this rating decision and it became final.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 20.302, 20.1103.  By June 2005 rating decision, the RO granted an increased, 30 percent, rating for the service-connected right knee rupture of medial meniscus and tear of anterior cruciate ligament, post operative, with degenerative changes, effective from July 28, 2004.  In a letter dated in July 2005, the Veteran advised the RO that he was satisfied with the 30 percent assigned for his right knee, and no longer wished to pursue the matter (of an increased rating).  Thus, the Veteran also did not timely appeal the June 2005 decision with respect to this determination and it became final.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 20.302, 20.1103.  Then, in October 2008, the Veteran submitted written statements in correspondence, which constitute freestanding claims for earlier effective dates with respect to the awards of service connection and a 30 percent rating for his service-connected right knee disability.

If the Veteran believed that the effective dates for his awards of service connection and a 30 percent rating for his service-connected right knee disability assigned by the respective rating decisions of August 1993 and June 2005 were incorrect, his proper recourse was to file a notice of disagreement regarding the effective date assigned within one year of being notified of each decision.  Because he did not do this, the August 1993 and June 2005 RO rating decisions became final.

The Board notes that the RO developed this matter on its merits rather than dismissing it due to untimely filing.  There was apparently some confusion at the time concerning whether earlier effective date claims could be raised at any time, notwithstanding the clear meaning of the law and VA regulations.  Any such confusion has, however, been dissipated via the decision of the Court in Rudd v. Nicholson.  In that decision, the Court in essence stated that there was no "freestanding" earlier effective date claim which could be raised at any time after a RO decision became final, and that because "there is no proper claim in this case," the matter was dismissed.  See Rudd v. Nicholson, supra.  

In conclusion, to the extent that the Veteran attempted to raise freestanding earlier effective date claims in his statement dated in September 2008 (and received in October 2008) and based on the procedural history of this case, particularly in light of Rudd v. Nicholson, the Board has no alternative but to dismiss the appeals as to these issues.  See VAOPGCPREC 9-99 (indicating that the Board may dismiss any appeal which is not timely filed).


ORDER

The Veteran's appeal, with respect to the claim of entitlement to an effective date prior to March 22, 1993, for the grant of service connection for a right knee disability, is dismissed. 

The Veteran's appeal, with respect to the claim of entitlement to an effective date prior to July 28, 2004, for the grant of a 30 percent rating for the service-connected total knee arthroplasty, right knee, is dismissed.


REMAND

Received from the Veteran in July 2010 was an informal claim for a rating in excess of 30 percent for his service-connected right knee disability.  By October 2010 rating decision, the RO denied a rating in excess of 30 percent for the service-connected total knee arthroplasty, right knee.  Received from the Veteran in November 2010 was a letter in which he expressed his disagreement with the July 2010 rating decision.  The Board construes this as a notice of disagreement (NOD), and the filing of an NOD places a claim in appellate status.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that where a claimant expresses disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction fails to issue a statement of the case (SOC), the Board should remand the matter for issuance of an SOC.  Therefore, this issue must be remanded for issuance of an SOC, and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

With regard to the Veteran's TDIU rating claim, the Board observes that the RO has not developed or adjudicated this issue, as recently raised by the Veteran.  As noted above, the Court has held that a request for a TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, supra.  In the present case, the Veteran has contended that he is no longer able to work due to his service-connected right knee disability. Therefore, the Board finds the record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating.  In light of Rice v. Shinseki, supra, and the fact that the Veteran has not received appropriate notice regarding this issue, the Board finds that this matter must be remanded for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU rating, including any records regarding his leaving employment with the post office.

2.  Issue an SOC to the Veteran and his representative, addressing the issue of entitlement to an increased rating for total knee arthroplasty, right knee.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

3.  After the above is completed, as well as any other development deemed necessary, adjudicate the claim for a TDIU rating.  If the decision is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


